      Case: 4:21-cv-00187-JRA Doc #: 1 Filed: 01/22/21 1 of 11. PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


BARBARA BURTON, on behalf of herself               )
and others similarly situated,                     )   CASE NO.
                                                   )
              Plaintiff,                           )   JUDGE
                                                   )
      v.                                           )
                                                   )   CLASS AND COLLECTIVE ACTION
ALORICA, INC.                                      )   COMPLAINT
                                                   )
              Defendant.                           )   JURY DEMAND ENDORSED HEREON
                                                   )

       Plaintiff Barbara Burton, by and through the undersigned counsel, for her Class and

Collective Action Complaint against Defendant Alorica, Inc. (“Defendant”), states and alleges

the following:

                                       INTRODUCTION

       1.        This case challenges Defendant’s policies and practices that violate the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, as well as the Ohio Minimum Fair

Wage Standards Act, Ohio Rev. Code § 4111.03 (“OMFWSA”).

       2.        Plaintiff brings this case as an FLSA “collective action” pursuant to 29 U.S.C. §

216(b), which provides that “[a]n action to recover the liability “prescribed by the FLSA “may

be maintained against any employer … by any one or more employees for and on behalf of

herself or themselves and other employees similarly situated. Plaintiff brings this case on behalf

of herself and other “similarly-situated” persons who may join this case pursuant to § 216(b)

(the “FLSA Class”).
      Case: 4:21-cv-00187-JRA Doc #: 1 Filed: 01/22/21 2 of 11. PageID #: 2




       3.        Plaintiff also brings this case as a class action pursuant to Fed. R. Civ. P. 23 on

behalf of herself and other members of a class of persons, defined herein, who assert

factually-related claims under the OMFWSA (the “Ohio Class”).

                                 JURISDICTION AND VENUE

       4.        This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 216(b).

       5.        This Court has supplemental jurisdiction over Plaintiff’s claims under Ohio

wage-and-hour statutes because those claims are so related to the FLSA claims as to form part

of the same case or controversy.

       6.        Venue is proper in this judicial district and division pursuant to 28 U.S.C. §

1391(b) because a substantial part of the events or omissions giving rise to Plaintiff’s claims

occurred here.

                                             PARTIES

       7.        Plaintiff is an adult individual residing in Trumbull County, Ohio.

       8.        At all relevant times, Plaintiff and those similarly situated were employees

within the meaning of the FLSA and the OMFWSA.

       9.        Defendant is a for-profit Delaware corporation that has its principal place of

business in California. Defendant can be served through its Statutory Agent, Corporation

Service Company, 50 West Broad Street, Suite 1330, Columbus, Ohio 43215.

       10.       At all relevant times, Defendant conducted business in this judicial district.

       11.       At all relevant times, Defendant was an employer within the meaning of the

FLSA and the OMFWSA




                                                  2
      Case: 4:21-cv-00187-JRA Doc #: 1 Filed: 01/22/21 3 of 11. PageID #: 3




       12.     At all relevant times, Defendant was an enterprise engaged in commerce or in

the production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

       13.     At all relevant times, Plaintiff and those similarly situated were employees

engaged in commerce or in the production of goods for commerce within the meaning of 29

U.S.C. §§ 206-207.

       14.     Plaintiff’s written consent to join this action is being filed pursuant to 29 U.S.C.

§ 216(b) and is attached as Exhibit A.

                                 FACTUAL ALLEGATIONS

       15.     Defendant is a customer service outsourcing company that operates call centers

throughout the United States, including a call center in Niles, Ohio.

       16.     At all times material to this Complaint, Plaintiff worked as a customer service

representative for Defendant in its Niles, Ohio call center.

       17.     Other similarly situated employees were employed by Defendant as customer

service representatives at Defendant’s call center.

       18.     Plaintiff and other similarly situated employees worked 40 or more hours per

workweek.

       19.     Plaintiff and other similarly situated employees were non-exempt employees

under the FLSA and were paid on an hourly basis.

       20.     As a customer service representative, Plaintiff’s job duties included receiving

inbound calls from Defendant’s customers.

       21.     Plaintiff and other similarly-situated employees were required by Defendant to

perform unpaid work before clocking in each day, including, but not limited to, starting,




                                                3
      Case: 4:21-cv-00187-JRA Doc #: 1 Filed: 01/22/21 4 of 11. PageID #: 4




booting up, and logging into Defendant’s computer systems, numerous software applications,

and phone systems.

       22.     By common policy and practice, Plaintiff and other similarly-situated

employees were required to have their computers booted up and have several applications

running before the start of their shifts so that they could take their first call promptly upon

commencing work at their scheduled start times.

       23.     Defendant is aware of this uncompensated work, and trains its customer service

representative employees to arrive at work 15 minutes early to perform this work.

       24.     Defendant nevertheless fails to count this work performed by Plaintiff and other

similarly-situated employees as “hours worked.”

       25.     Plaintiff estimates that she spent approximately 5-10 minutes per day booting

up, starting and logging into Defendant’s computer systems, numerous software applications,

and phone systems.

       26.     Plaintiff and other similarly-situated employees performed this unpaid work

every workday, and it constituted a part of their fixed and regular working time.

       27.     This unpaid work performed by Plaintiff and other similarly-situated employees

was practically ascertainable to Defendant.

       28.     There was no practical administrative difficulty of recording this unpaid work

of Plaintiff and other similarly-situated employees. It could have been precisely recorded for

payroll purposes simply by allowing them to clock in before they began booting up

Defendant’s computer systems, applications, and phone systems.




                                               4
      Case: 4:21-cv-00187-JRA Doc #: 1 Filed: 01/22/21 5 of 11. PageID #: 5




       29.     This unpaid work performed by Plaintiff and other similarly-situated employees

constituted a part of their principal activities, was required by Defendant, and was performed

for Defendant’s benefit.

       30.     Moreover, this unpaid work was an integral and indispensable part of other

principal activities performed by Plaintiff and other similarly-situated employees. They cannot

perform their work without booting up Defendant’s computer systems, applications, and phone

systems.

       31.     Defendant knowingly and willfully failed to pay Plaintiff and other similarly-

situated customer service representatives for starting and logging into Defendant’s computer

systems, numerous software applications, and phone systems, during which they performed

work that managers and/or other agents and/or representatives observed.

       32.     As a result of Plaintiff and other similarly-situated employees not being paid for

all hours worked, Plaintiff and other similarly-situated employees were not paid overtime

compensation for all of the hours they worked over 40 each workweek.

       33.     Defendant knowingly and willfully engaged in the above-mentioned violations

of the FLSA.

       34.     Defendant failed to make, keep and preserve records of the unpaid work

performed by Plaintiff and other similarly-situated employees before clocking in each day.

                            COLLECTIVE ACTION ALLEGATIONS

       35.     Plaintiff brings this action on her own behalf pursuant to 29 U.S.C. § 216(b),

and on behalf of a class of similarly-situated employees who have been, are being, or will be,

adversely affected by Defendant’s unlawful conduct.




                                               5
      Case: 4:21-cv-00187-JRA Doc #: 1 Filed: 01/22/21 6 of 11. PageID #: 6




       36.     The class that Plaintiff seeks to represent and for which Plaintiff seeks the right

to send “opt-in” notices for purposes of the collective action, and of which Plaintiff is herself a

member, is composed of and defined as follows:

              All current and former customer service representatives employed by
              Defendant within the State of Ohio at any time within the three years
              preceding the date that this Complaint was filed.

       37.     This action is maintainable as an “opt-in” collective action pursuant to 29

U.S.C. §216(b) as to claims for unpaid overtime compensation, liquidated damages, attorneys’

fees and costs under the FLSA. In addition to Plaintiff, numerous current and former

employees are similarly situated with regard to their claims for unpaid wages and damages.

Plaintiff is representative of those other employees and is acting on behalf of their interests as

well as his own in bringing this action.

       38.     The similarly-situated employees are known to Defendant and are readily

identifiable through Defendant’s payroll records. These individuals may readily be notified of

this action and allowed to opt-in pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

adjudicating their claims for unpaid overtime compensation, liquidated damages, attorneys’

fees and costs under the FLSA.

                              OHIO CLASS ACTION ALLEGATIONS

       39.     Plaintiff further brings this action pursuant to Fed. R. Civ. P. 23(a) and (b)(3)

on behalf of herself and a class of current or former employees employed by Defendant in

Ohio within the last two years, defined as:

              All current and former customer service representatives employed by
              Defendant within the State of Ohio any time within the two years
              preceding the date that this Complaint was filed.




                                                 6
       Case: 4:21-cv-00187-JRA Doc #: 1 Filed: 01/22/21 7 of 11. PageID #: 7




        40.     Each class is so numerous that joinder of all class members is impracticable.

Plaintiff is unable to state the exact size of the potential class but, upon information and belief,

avers that the class consists of 100 or more current and former employees.

        41.     There are questions of law or fact common to the class, including whether

Defendant failed to pay its employees for their pre-shift activities and whether this practice

resulted in the underpayment of overtime.

        42.     Plaintiff will adequately protect the interests of the class. Her interests are not

antagonistic to but, rather, are in unison with, the interests of the members of the class.

Plaintiff’s counsel has broad experience in handling class action wage-and-hour litigation and

is fully qualified to prosecute the claims of the class in this case.

        43.     The questions of law or fact that are common to the class predominate over any

questions affecting only individual members. The primary questions that will determine

Defendant’s liability to the class are common to the class as a whole, and predominate over

any questions affecting only individual class members.

        44.     Class action treatment is superior to other available methods for the fair and

efficient adjudication of this controversy. Requiring class members to pursue their claims

individually would entail a host of separate suits, with concomitant duplication of costs,

attorneys’ fees, and demands on court resources. Many class members’ claims are sufficiently

small that they would be reluctant to incur the substantial cost, expense, and risk of pursuing

their claims individually. Certification of this case pursuant to Fed. R. Civ. P. 23 will enable

the issues to be adjudicated for all class members with the efficiencies of class litigation.




                                                  7
      Case: 4:21-cv-00187-JRA Doc #: 1 Filed: 01/22/21 8 of 11. PageID #: 8




                                        COUNT ONE
                                 (Overtime Violations – FLSA)

          45.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          46.   The FLSA requires that non-exempt employees be paid for hours worked in

excess of 40 in a workweek at a rate of not less than one and one-half their regular rates.

          47.   Defendant violated the FLSA by having a company-wide policy or practice of

not paying Plaintiff and those similarly-situated to perform compensable pre-shift work.

          48.   Defendant further violated the FLSA with this company-wide policy or practice

because it thereby failed to account for all hours worked for the purposes of calculating

overtime hours in a workweek.

          49.   Defendant’s practice and policy of not paying Plaintiff and other similarly-

situated employees for all time worked and all overtime compensation earned at a rate of one

and one-half times their regular rate of pay for all hours worked over forty (40) each

workweek violated the FLSA, 29 U.S.C. §§ 201-219, 29 C.F.R. § 785.24.

          50.   Defendant’s failure to keep records of all hours worked for each workday and

the total hours worked each workweek by Plaintiff and other similarly-situated employees

violated the FLSA, 29 U.S.C. §§ 201-219, 29 CFR § 516.2(a)(7).

          51.   By engaging in the above-mentioned conduct, Defendant willfully, knowingly,

and/or recklessly violated provisions of the FLSA.

          52.   As a result of Defendant’s practices and policies, Plaintiff and the FLSA Class

have been damaged in that they have not received wages due to them pursuant to the FLSA;

and because wages remain unpaid, damages continue.




                                                 8
       Case: 4:21-cv-00187-JRA Doc #: 1 Filed: 01/22/21 9 of 11. PageID #: 9




                                         COUNT TWO
                                 (Overtime Violations – Ohio Law)

           53.    Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

 herein.

           54.    Ohio law requires employers to pay overtime in the manner and methods

 provided in and subject to the exemptions of section 7 and section 13 of the "Fair Labor

 Standards Act of 1938," 52 Stat. 1060, 29 U.S.C.A. 207, 213, as amended. O.R.C. 4111.03(A).

           55.    Defendant violated Ohio law by having a company-wide policy or practice of

 not paying Plaintiff and those similarly-situated to perform compensable pre-shift work.

           56.    Defendant’s practice and policy of not paying Plaintiff and other similarly-

 situated employees for all time worked and all overtime compensation at a rate of one and one-

 half times their regular rate of pay for all hours worked over forty (40) each workweek

 violated Ohio law.

           57.    As a result of Defendant’s practices, Plaintiff and other similarly situated

 employees have been damaged in that they have not received wages due to them pursuant to

 Ohio’s wage and hour laws; and because wages remain unpaid, damages continue.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself and all other similarly-situated employees,

collectively prays that this Honorable Court:

       A.        Conditionally certify this case as an FLSA “collective action” pursuant to 29
                 U.S.C. § 216(b) and direct that Court-approved notice be issued to similarly-
                 situated employees informing them of this action and enabling them to opt-in;

       B.        Enter judgment against Defendant and in favor of Plaintiff and all other similarly-
                 situated employees;

       C.        Award Plaintiff and the class she represents actual damages for unpaid wages;



                                                   9
Case: 4:21-cv-00187-JRA Doc #: 1 Filed: 01/22/21 10 of 11. PageID #: 10




 D.    Award Plaintiff and the class she represents liquidated damages equal in amount
       to the unpaid wages found due to Plaintiff and the class;

 E.    Award Plaintiff and the class she represents pre-judgment and post-judgment
       interest at the statutory rate;

 F.    Award Plaintiff and the class she represents attorneys’ fees, costs, and
       disbursements; and

 G.    Award Plaintiff and the class she represents further and additional relief as this
       Court deems just and proper.



                                            Respectfully submitted,

                                            NILGES DRAHER LLC

                                            /s/ Christopher J. Lalak
                                            Christopher J. Lalak (0090079)
                                            1360 East Ninth Street
                                            Suite 808
                                            Cleveland, OH 44114
                                            Telephone: (216) 230-2955
                                            Email: clalak@ohlaborlaw.com

                                            Shannon M. Draher (0074304)
                                            Hans A. Nilges (0076017)
                                            7266 Portage Street, N.W., Suite D
                                            Massillon, OH 44646
                                            Telephone: (330) 470-4428
                                            Facsimile: (330) 754-1430
                                            Email: sdraher@ohlaborlaw.com
                                                   hans@ohlaborlaw.com


                                            Counsel for Plaintiff




                                       10
Case: 4:21-cv-00187-JRA Doc #: 1 Filed: 01/22/21 11 of 11. PageID #: 11




                                  JURY DEMAND
 Plaintiff demands a trial by jury on all eligible claims and issues.

                                                /s/ Christopher J. Lalak
                                                Christopher J. Lalak

                                                Counsel for Plaintiff




                                           11
